 



Exhibit 10.09
Compensatory Arrangements for Named Executive Officers
The Bank is an “at will” employer and does not provide written employment
agreements to any of its employees. However, employees, including Named
Executive Officers (or “NEOs”), receive (a) cash compensation (i.e., base salary
and, for exempt employees, the ability to participate in a “variable” or
“at-risk” short-term incentive compensation plan), (b) retirement related
benefits (i.e., defined benefit and defined contribution plans) and (c) other
benefits. Other benefits, which are available to all regular employees, include
medical, dental, vision care, life, business travel accident, and short and long
term disability insurance, flexible spending accounts, an employee assistance
program, educational development assistance, voluntary life insurance, long term
care insurance and fitness center reimbursement. An additional benefit offered
to all officers, age 40 or greater, or who are at VP level or above), is a
physical examination every 18 months. (Participation in non-qualified defined
contribution and defined benefit plans are offered to employees at the rank of
Vice President and above who exceed income limitations established by the
Internal Revenue Service for three out of five consecutive years and who are
also approved for inclusion by the Bank’s Benefit Equalization Plan Committee.)
The annual base salaries for the Named Executive Officers are as follows (whole
dollars):

                      2006     2007  
Alfred DelliBovi
  $ 560,018     $ 583,539  
Patrick Morgan
    280,479       292,259  
Peter Leung
    371,999       387,623  
Paul Heroux
    264,507       275,616  
Craig Reynolds
    259,542       270,443  

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K.

 

